Citation Nr: 0108116	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a July 1994 rating decision which denied service 
connection for the cause of the veteran's death contains 
clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  He died on October [redacted] 1992, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that clear and 
unmistakable error had not been committed in a July 1994 
rating decision which denied service connection for the cause 
of the veteran's death. 


FINDINGS OF FACT

1.  The evidence of record at the time of the July 1994 
rating decision showed that the veteran's cancer originated 
in his liver and metastasized to his lungs. 

2.  The July 1994 rating decision which denied service 
connection for the cause of the veteran's death was based on 
the correct facts as they were known at that time, and was in 
accordance with then existing law and regulations.


CONCLUSION OF LAW

A July 1994 rating decision which denied service connection 
for the cause of the veteran's death did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, who served in Vietnam during his period of 
active duty from July 1967 to July 1969, died on October [redacted] 
1992.  The death certificate lists cancer of the liver and 
lungs as the immediate cause of death.  

A July 1994 rating decision denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  That decision was not appealed and thus 
became final.  38 U.S.C.A. § 7105(d).  Therefore, that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous or upon presentation of 
new and material evidence.  38 U.S.C.A. §§ 5108, 5109A (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2000); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the appellant is challenging the July 1994 rating 
decision on the basis of clear and unmistakable error. 

At the time of the July 1994 rating decision, the RO 
considered the veteran's service medical records, VA 
examination reports, and private medical records.  The RO 
noted that service medical records were negative for any 
problems concerning the veteran's liver or lungs.  Likewise, 
VA examination reports dated in August 1969 and November 
1971, as well as an affidavit from Olon C. Tucker, M.D., were 
also negative for problems of the liver and lungs.  In July 
1992, the veteran presented to Blount Memorial Hospital for 
complaints of weakness, vomiting and severe anemia.  He was 
then transferred to Baptist Memorial Hospital where X-ray 
examination showed hepatoma of the liver with lung 
metastasis.  A CT scan of the lungs revealed tiny nodules 
which was noted to be consistent with metastatic disease.  On 
October [redacted] 1992 the veteran died as a result of cancer of the 
liver and lungs.  No autopsy was performed.  

The appellant now challenges the July 1994 rating decision 
which denied service connection for the cause of the 
veteran's death, arguing that it was predicated upon clear 
and unmistakable error.  See 38 C.F.R. § 3.105(a).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), has held that clear and 
unmistakable error ("CUE") is the type of administrative 
error during the adjudication of a claim which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Winslow v. Brown, 8 Vet. App. 469, 474 
(1996); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).  If the evidence establishes clear and unmistakable 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-314 (emphasis added).

The Court has also stated that CUE is more than a difference 
of opinion, and the misinterpretation of facts does not 
constitute CUE.  38 C.F.R. § 3.105(b); see Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  "[I]t is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  The failure to fulfill the duty to assist 
cannot constitute CUE.  See Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A 
claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked, the 
presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  

At the time of the July 1994 rating decision, as now, the law 
provided dependency and indemnity compensation (DIC) to a 
spouse of a veteran who died from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991).  A service-
connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a) (2000).  A principal 
cause of death is one which, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  See 38 C.F.R. § 
3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2000) shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 3.307(a)(6)(iii) (2000).  Lung cancer is included 
in this list of presumptive diseases; liver cancer is not.  
38 C.F.R. § 3.309(e).
The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the July 1994 rating decision, in 
light of the regulations then in effect.  The Board has also 
considered the contentions advanced by the appellant, who 
maintains, in essence, that service connection should be 
granted on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309 because the veteran's cancer originated in his lungs.  
However, the evidence of record at the time of the July 1994 
rating decision reveals that the veteran's cancer originated 
in his liver many years after service and eventually spread 
to his lungs.  In this regard, the Board emphasizes that the 
veteran's lung cancer was identified as a metastatic disease 
process, with the liver being the primary site.  Metastasis 
is defined as follows:

The spread of a disease process from one part of 
the body to another, as in the appearance of 
neoplasms in parts of the body remote from the site 
of the primary tumor; results from dissemination of 
tumor cells by the lymphatics or blood vessels or 
by direct extension through serous cavities or 
subaracnoid or other spaces.

Stedman's Medical Dictionary 1099 (26th ed., 1995).  Medical 
evidence thus supports the conclusion that the veteran's 
cancer originated in his liver and spread to his lungs.  As 
noted, service connection on a presumptive basis is not 
warranted for liver cancer.  38 C.F.R. §§ 3.307, 3.309.  
Under these circumstances, there is no compelling evidence 
demonstrating that the RO erred in finding that the veteran's 
cancer did not originate in his lungs.  The Board finds no 
indication in the record that the law regarding service 
connection for diseases due to Agent Orange exposure was 
incorrectly applied in the July 1994 rating decision, and the 
appellant and her representative have failed to point to an 
undebatable error - the type of error that would have changed 
the outcome if it had not been made.  

The Board notes that the appellant has submitted additional 
evidence since the July 1994 rating decision, most of which 
are duplicates of records already considered by the RO in 
July 1994.  In any event, a determination concerning clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior decision.  See 
Russell, 3 Vet. App. at 313-314; see also Porter, 5 Vet. App. 
at 235- 236 (holding that subsequently developed evidence is 
not applicable to a claim of clear and unmistakable error.)  
Accordingly, any evidence developed after the July 1994 
rating decision shall not be considered by the Board. 

In conclusion, the Board finds that the July 1994 rating 
decision which denied service connection for the cause of the 
veteran's death did not contain clear and unmistakable error.  
Accordingly, the appeal is denied. 


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

